DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 7 and 17, the phrases “mol% ethylene EVOH” render the claims indefinite because it is unclear if this amount represents the amount of ethylene present in the EVOH or the amount of EVOH present in the layer.  It appears that this represents the amount of ethylene in the EVOH and will be interpreted as such.  For clarity, examiner recommends changing this language to “core comprises EVOH comprising between 24 mol% and 48 mol% ethylene”.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al. (US 6,383,583 B1).
Regarding claims 1-3, 8-16 and 20, Ninomiya discloses a laminate comprising oriented layer/adhesive resin/EVOH/adhesive resin/sealing layer (abstract), wherein the oriented layer may comprise ethylene/propylene copolymer (i.e. oriented polyethylene), wherein the EVOH and adhesive layers are coextruded on the oriented layer, wherein the adhesive resin layers may comprise maleic anhydride modified polyethylene (i.e. first and second overlying layers including polyethylene), wherein the laminate may be used to make a bag for a bag in box packaging, wherein the bag may be formed by heat sealing multiple/four sides or a pillow package (i.e. bag for use in bag in box package comprising a front panel and a back panel coupled to the front panel through a plurality of seals, thereby defining a cavity structurally configured to retain a flowable material, each of the front panel and the back panel comprising the film; comprising a front inner 

Regarding claims 3 and 16, while there is no specific disclosure of a second inner side layer, it is the examiners position that it would have been obvious to duplicate the adhesive resin layer between the oriented layer and the EVOH layer in order to increase adhesion of the layers.  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Regarding claim 8, the film has a total thickness of 20 to 140 µm (i.e. overlapping 43 to 180 µm) (C7/L40-45; C8/L35-40).  Alternatively, it would have been obvious to adjust the film to the claimed thickness depending on the end use of the film and the desired strength/cost.
Regarding claims 9-10, the EVOH and adhesive layers may be 0.4-100 µm (i.e. overlapping core thickness between 2.5 µm and 13 µm; overlapping first and second overlaying layer thickness between 2.5 µm and 60 µm)(C7/L14-20).  Alternatively, it would have been obvious to adjust the film to the claimed thickness depending on the end use of the film and the desired strength/cost/barrier properties.
Regarding claim 11, given that there is no requirement that the adhesive layers comprise anything other than maleic anhydride modified polyethylene or that the oriented layer comprises anything other than polyethylene, it is the examiner’s positon that they consist entirely of polyethylene. 

Regarding claim 13, Ninomiya discloses that the oriented polyethylene layer may be biaxially oriented (i.e. biaxially oriented polyethylene)(C4/L35-40).
Claims 4-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al. (US 6,383,583 B1), as applied to claims 3 and 16 above, in view of Curie et al. (US 2010/0151218 A1).
Regarding claims 4-7 and 17-19, modified Ninomiya discloses all of the claim limitations as set forth above.  Ninomiya discloses that the sealing layer (second outerside or second inner side layer) may comprise LLDPE (C8/L25-30).  Ninomiya does not disclose that the first outer side layer and the first inner side layer each comprise maleic anhydride modified linear low density polyethylene or the second outerside layer and the second inner side layer each comprise a linear low density polyethylene.
Curie discloses using maleic anhydride modified linear low density polyethylene as a tie or adhesive layer in a multilayer film for use in making a bag in box package ([0002], [0015], and [0020]).
Ninomiya and Curie are analogous art because they both teach about multilayer films for use in making bag in box packages.  It would have been obvious to use maleic anhydride modified linear low density polyethylene as or in place of the anhydride modified polyethylene of the adhesive layers of modified Ninomiya, because it is well known in the art to do so as evidenced by Curie and because doing so would amount to 
Regarding claims 6, 7 and 17, Ninomiya discloses the EVOH layer may comprise EVOH comprising 20-70 mol% ethylene (i.e. overlapping between a 24 mol% and a 48 mol% ethylene EVOH; 27 mol% ethylene EVOH)(C5/L58-65).
Regarding claim 18, the oriented layer, the adhesive layers and the EVOH layer may have thicknesses of 0.2-60 µm (i.e. overlapping first film portion has a thickness of 23 µm and second film portion has a thickness of 43 µm) (Ninomiya C7/L40-50, C7/L14-20).  Alternatively, it would have been obvious to adjust the film to the claimed thickness depending on the end use of the film and the desired strength/cost/barrier/adhesion properties.
Regarding claim 19, the adhesive and EVOH layers may have thicknesses of 0.2-60 µm (i.e. overlapping the first inner side layer and the first outer side layer each have a thickness of 4 µm, and the second inner side layer and the second outer side layer each have a thickness of 13 µm and the core having a thickness of 9 µm) (Ninomiya C7/L40-50, C7/L14-20).  Alternatively, it would have been obvious to adjust the film to the claimed thickness depending on the end use of the film and the desired strength/cost/barrier/adhesion properties.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al. (US 6,383,583 B1), as applied to claim 20 above, in view of Smith (US 2007/0217719 A1).

Smith discloses a bag for a bag in box package ([0002]), wherein the bag can be used for storing and dispensing liquids ([0012]), wherein the bag comprises a fitment in the form of a spout to provide fluid flow access to the chamber of the bag ([0027]).
Ninomiya and Smith are analogous art because they both teach about bag in box packagings.  It would have been obvious to one of ordinary skill in the art to incorporate the spout of Smith into the bag in box packaging of Ninomiya in order to provide a packaging having the advantage of providing fluid flow access to the chamber of the bag to allow the bag to better perform the function of storing and dispensing liquids.

Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/           Primary Examiner, Art Unit 1782